446 F.2d 568
UNITED STATES of America, Plaintiff-Appellee,v.Britt WARREN, Defendant-Appellant.
No. 71-1424.
United States Court of Appeals, Ninth Circuit.
August 10, 1971.
Rehearing Denied September 21, 1971.

Lloyd Hicks, Visalia, Cal., for defendant-appellant.
William R. Allen, Asst. U. S. Atty., Dwayne Keyes, U. S. Atty., Fresno, Cal., for plaintiff-appellee.
Before MERRILL, HUFSTEDLER and TRASK, Circuit Judges.
PER CURIAM:


1
Appellant, Britt Warren, appeals from a conviction for a violation of 50 U.S.C. App. § 462, failure to submit to induction into the armed services.


2
In 1967 he registered and was classified II-S because he was in high school. He stated his belief in a Supreme Being and wrote that "God is the only being with the right to kill." In 1968 he was classified I-A, received Form 217 notifying him of his right to a personal appearance and an appeal, but did not appeal. In 1969 he was again classified I-A, received the same Form 217 and again failed to appeal. On April 9, 1969, he received a final I-A classification after having told his local board he would not report for induction. Again, he did not appeal. He refused induction on June 17, 1969.


3
Appellant's contention that his conscientious objector claim was improperly rejected may not be considered. He has completely failed to invoke or exhaust his administrative remedies in a situation where they should have been pursued. McGee v. United States, 402 U.S. 479, 91 S. Ct. 1565, 29 L. Ed. 2d 47 (1971).


4
Judgment affirmed.